
	
		II
		112th CONGRESS
		1st Session
		S. 313
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to issue
		  permits for a microhydro project in nonwilderness areas within the boundaries
		  of Denali National Park and Preserve, to acquire land for Denali National Park
		  and Preserve from Doyon Tourism, Inc., and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Kantishna Hills Renewable Energy
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)AppurtenanceThe
			 term appurtenance includes—
				(A)transmissions
			 lines;
				(B)distribution
			 lines;
				(C)signs;
				(D)buried
			 communication lines;
				(E)necessary access
			 routes for microhydro project construction, operation, and maintenance;
			 and
				(F)electric
			 cables.
				(2)Kantishna Hills
			 areaThe term Kantishna Hills area means the area of
			 the Park located within 2 miles of Moose Creek, as depicted on the map.
			(3)MapThe
			 term map means the map entitled Kantishna Hills Micro-Hydro
			 Area, numbered 184/80,276, and dated August 27, 2010.
			(4)Microhydro
			 project
				(A)In
			 generalThe term microhydro project means a
			 hydroelectric power generating facility with a maximum power generation
			 capability of 100 kilowatts.
				(B)InclusionsThe
			 term microhydro project includes—
					(i)the
			 intake pipeline located on Eureka Creek, approximately 1/2
			 mile upstream from the Park Road, as depicted on the map;
					(ii)each system
			 appurtenance of the microhydro project; and
					(iii)any
			 distribution or transmission line required to serve the Kantishna Hills
			 area.
					(5)ParkThe
			 term Park means the Denali National Park and Preserve.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Permit for
			 microhydro project
			(a)In
			 generalThe Secretary may issue permits for microhydro projects
			 in the Kantishna Hills area.
			(b)Terms and
			 conditionsEach permit under subsection (a) shall be—
				(1)issued in
			 accordance with such terms and conditions as are generally applicable to
			 rights-of-way within units of the National Park System; and
				(2)subject to such
			 other terms and conditions as the Secretary determines to be necessary.
				(c)Completion of
			 environmental analysisNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall complete any analysis required by
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) of a proposed microhydro project
			 located on Eureka Creek within the Kantishna Hills area.
			4.Land
			 exchange
			(a)In
			 generalFor the purpose of consolidating Park land and land owned
			 by Doyon Tourism, Inc., and subject to subsection (d), the Secretary may
			 exchange Park land near or adjacent to land owned by Doyon Tourism, Inc.,
			 located at the mouth of Eureka Creek in sec. 13, T.16 S., R. 18 W., Fairbanks
			 Meridian, for approximately 18 acres of land owned by Doyon Tourism, Inc.,
			 within the Galena patented mining claim.
			(b)Map
			 availabilityThe map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
			(c)TimingThe
			 Secretary shall seek to complete the exchange under this section by not later
			 than February 1, 2015.
			(d)Applicable
			 laws; terms and conditionsThe exchange under this section shall
			 be subject to—
				(1)the laws
			 (including regulations) and policies applicable to exchanges of land
			 administered by the National Park Service, including the laws and policies
			 concerning land appraisals, equalization of values, and environmental
			 compliance; and
				(2)such terms and
			 conditions as the Secretary determines to be necessary.
				(e)Equalization of
			 valuesIf the tracts proposed for exchange under this section are
			 determined not to be equal in value, an equalization of values may be achieved
			 by adjusting the quantity of acres described in subsection (a).
			(f)AdministrationThe
			 land acquired by the Secretary pursuant to the exchange under this section
			 shall be administered as part of the Park.
			
